Exhibit 10.2D
BUYER FURNISHED EQUIPMENT VARIABLES
between
THE BOEING COMPANY
and
American Airlines, Inc.
Supplemental Exhibit BFE1-2
to Purchase Agreement Number 1980

          P.A. No. 1980   BFE1-2   SA-22         Page 1     BOEING PROPRIETARY  
 

 



--------------------------------------------------------------------------------



 



BUYER FURNISHED EQUIPMENT VARIABLES
relating to
BOEING MODEL 777-323ER AIRCRAFT
     This Supplemental Exhibit BFE1-2 contains supplier selection dates, on-dock
dates and other requirements applicable to the Model 777-323ER aircraft
(Aircraft).
1. Supplier Selection.
Customer will:
     Select and notify Boeing of the suppliers and part numbers of the following
BFE items by the following dates:

         
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
       
 
     
 
       
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
       
 
     
 
       
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
    N/A  
 
     
 
       
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
       
 
     
 
       
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
       
 
     
 
       
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
       
 
     

          P.A. No. 1980   BFE1-2   SA-22         Page 2     BOEING PROPRIETARY  
 

 



--------------------------------------------------------------------------------



 



         
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
    ***
 
     
 
       
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
       
 
     

 

**   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].   ***   [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].

          P.A. No. 1980   BFE1-2   SA-22         Page 3     BOEING PROPRIETARY  
 

 



--------------------------------------------------------------------------------



 



 

2.   On-dock Dates and Other Information.

     [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:

              Preliminary On-Dock Dates     [CONFIDENTIAL PORTION     OMITTED
AND FILED SEPARATELY     WITH THE COMMISSION PURSUANT     TO A REQUEST FOR
CONFIDENTIAL     TREATMENT]2012     [CONFIDENTIAL PORTION OMITTED     AND FILED
SEPARATELY WITH THE     COMMISSION PURSUANT TO A     REQUEST FOR CONFIDENTIAL  
TREATMENT]2012 Item   Aircraft   Aircraft
Seats
  [CONFIDENTIAL   PORTION
Galleys/Furnishings
  OMITTED   AND FILED
Antennas & Mounting Equipment
  SEPARATELY   WITH
Avionics
  THE   COMMISSION
Cabin Systems Equipment
  PURSUANT   TO A
Miscellaneous Emergency Equipment
  REQUEST   FOR
Textiles/Raw Material
  CONFIDENTIAL   TREATMENT]

              Preliminary On-Dock Dates     [CONFIDENTIAL PORTION     OMITTED
AND FILED SEPARATELY     WITH THE COMMISSION PURSUANT     TO A REQUEST FOR
CONFIDENTIAL   TREATMENT]2013 Item   Aircraft   Aircraft
Seats
  [CONFIDENTIAL   PORTION
Galleys/Furnishings
  OMITTED   AND FILED
Antennas & Mounting Equipment
  SEPARATELY   WITH
Avionics
  THE   COMMISSION
Cabin Systems Equipment
  PURSUANT   TO A
Miscellaneous Emergency Equipment
  REQUEST   FOR
Textiles/Raw Material
  CONFIDENTIAL   TREATMENT]

          P.A. No. 1980   BFE1-2   SA-22         Page 4     BOEING PROPRIETARY  
 

 



--------------------------------------------------------------------------------



 



 

3.   Additional Delivery Requirements — Import.

     [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

          P.A. No. 1980   BFE1-2   SA-22         Page 5     BOEING PROPRIETARY  
 

 